DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusions comprising point form protrusions in addition to the longitudinal ribs must be shown or the feature(s) canceled from the claim(s).  The drawings only show the protrusions comprising either point form protrusions or longitudinal ribs, not both. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the drainage protrusions comprise point form protrusions in addition to the ribs, which is confusing because the drainage protrusions apparently comprise longitudinal ribs (claim 1, lines 7-8), there apparently not being an embodiment of panel drainage protrusions comprising point form protrusions and longitudinal ribs. It is assumed the claim recites that the drainage protrusions comprise longitudinal ribs.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-11 and 13-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Dohring (WO 2014/053186) in view of Della Pepa (9,850,668) and Peterson (5,067,298). 
Claims 1 and 5 – Dohring discloses a fIoor panel for outdoor or wet areas (title), comprising:
a carrier plate (11) with a front (top) face and a rear (bottom) face, wherein the carrier plate is provided on its front face with a decor and/or protective layer (16) with a polymer layer with hardness gradient, wherein the hardness of the polymer layer particularly continuously decreases with increasing depth, seen from the surface of the polymer layer (“a polymeric layer with hardness gradient”).
Dohring does not disclose polyurethane melt adhesive-applied drainage protrusions on the rear face. The limitation, “melt” adhesive is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (adhered protrusions). Della Pepa discloses adhesive-applied drainage protrusions on a rear face (“The nubs 4, if composed of silicone, can be simply applied to the backing, since silicone is self-adhesive and will adhere to the backing”, col. 7, lines 28-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Della Pepa protrusions because “When interspaced nubs are used, a drainage can be achieved when the composite tile is laid outdoors”, col. 2, lines 45-47. 
Regarding the limitation reciting the protrusions comprising longitudinal ribs having a 2 to 40 mm width, Peterson discloses  longitudinal ribs (16) having a 2 to 40 mm width (col. 3, lines 34-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Dohring in view of Della Pepa protrusions to comprise longitudinal ribs having a 2 to 40 mm width for uniform drainage.

Claim 4 –The adhesive based on polyurethane is not expressly disclosed as having a heat resistance of at least 45°C. Examiner Officially Notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive with a heat resistance of at least 45°C for high temperature bonding strength. 

Claims 6-8 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 1, Peterson further teaching the longitudinal ribs comprise multiple interruptions in a direction of a longitudinal extension of the longitudinal ribs, the ribs, wherein the drainage protrusions are arranged in rows parallel to each other and define open channels therebetween (Fig. 2). 

Claim 10 – Dohring in view of Della Pepa and Peterson does not expressly disclose the drainage protrusions have a height h from 2 to 10 mm. It would have been a matter of obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the Dohring in view of Della Pepa and in further view of Peterson drainage protrusions have a height h from 2 to 10 mm for stability, as like the present claimed invention, the panel of the combination is concerned with strength and efficient drainage. 

Claim 11 - Dohring in view of Della Pepa and Peterson discloses the floor panel according claim 1, Peterson further teaching the ribs arranged parallel to each other and define therebetween open channels (Fig. 2). Peterson does not expressly disclose the distance between the peaks of the longitudinal ribs is between 2 to 15 mm. It would have been a matter of obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the Dohring in view of Della Pepa and Peterson longitudinal ribs have a distance between the peaks of the longitudinal ribs between 2 to 15 mm, as, like the present claimed invention, Dohring in view of Della Pepa and Peterson is concerned with strength and efficient drainage.

Claim 13 – The references do not expressly disclose more than 100 drainage protrusions per m2. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed drainage protrusions density for maximum support. The Examiner notes that this recitation appears to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited density has not clearly been established in the present record via objective evidence.   

Claim 14 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 1, Dohring further teaching the material of the carrier plate being MDF or HDF board of acetylated wood (“MDF or HDF board of acetylated wood”).

Claim 15 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 14, Dohring further teaching the protective layer is adhered with polyurethane adhesive (page 3).

Claim 16 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 1, Dohring further teaching the carrier plate is a fiber cement board and on the rear face of the fiber cement board a glass non-woven is applied (“According to the invention cement fiber boards are provided on the back with a water-impermeable layer to block the ingress of water. Cement fiber boards have a very high density. The one-sided penetration of even small amounts of water causes a bulging of the panels to the top, whereby the optical installation image is disturbed. The blocking off of the reverse side can take place by means of an acrylate lacquer, a PVC foil can be laminated by means of polyurethane hotmelt adhesive, a glass fleece applied with polyurethane adhesive offers a particularly robust protection”).

Claim 17 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 1, Dohring further teaching the carrier has a thickness between 5 and 10 mm (this is “between 3 and 20 mm”).   

Claim 18 – Dohring in view of Della Pepa and Peterson discloses the floor panel according to claim 1, Dohring further teaching the carrier plate having sides comprising coupling means in the form of groove (14) and tongue (15) elements which allow a connection of multiple similar panels in a direction parallel to the front face as well as perpendicular to the front face by form fit.

Claim 19 – Dohring in view of Della Pepa and Peterson discloses a method of constructing a flooring surface comprising the steps of:   
providing a plurality of panels according to claims 1; and
installing the panels by connecting the panels via respective coupling means (tongue and groove).

Claim 12 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Della Pepa and Peterson and in further view of Halterbeck (2005/0279574).
The ribs are not disclosed as having a semi-circular cross-section. Halterbeck discloses protrusions (35) comprise a semi-circular cross-section (Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the drainage protrusions comprise a semi-circular cross-section for enhanced drainage area.

Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Della Pepa and Peterson and in further view of Printz (2012/0124925).
Claim 20 –The references do not disclose the panels installed without using a gravel, sand or gritting material bed on a flat and solid floor. Printz discloses it is old in the art to install panels either on a flat and solid floor without using a gravel, sand or gritting material bed or on a gravel, sand or gritting material bed (paragraphs 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install the Dohring in view of Della Pepa panels on a flat and solid floor without using a gravel, sand or gritting material bed for stability. 

Claim 2 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Della Pepa and Peterson. 
Dohring discloses a fIoor panel for outdoor or wet areas (title), comprising:
a carrier plate (11) with a front (top) face and a rear (bottom) face, wherein the carrier plate is provided on its front face with a decor and/or protective layer (16) with a polymer layer with hardness gradient, wherein the hardness of the polymer layer particularly continuously decreases with increasing depth, seen from the surface of the polymer layer (a polymeric layer with hardness gradient).
Dohring does not disclose drainage protrusions on the rear face, the drainage protrusions consisting of adhesive, in particular a melt adhesive. First, the limitation, “melt” adhesive is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (adhered protrusions). And second, “When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed)”. Therefore, the drainage protrusions “consisting of adhesive, in particular” a melt adhesive is understood to mean that the claim is closed to only one type of drainage protrusion, namely one that is melt adhesive (the protrusion itself being melt adhesive as clearly disclosed. Della Pepa discloses adhesive drainage protrusions on a rear face (“The nubs 4, if composed of silicone, can be simply applied to the backing, since silicone is self-adhesive and will adhere to the backing”, col. 7, lines 28-31, note that silicone self-adhesive is the only adhesive disclosed, “The drainage protrusions therefore are not separate components, which are adhered with an adhesive 30 on the rear face of the carrier plate, but rather suitable thick melt adhesive strips or points are applied on the rear face”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Della Pepa protrusions because “When interspaced nubs are used, a drainage can be achieved when the composite tile is laid outdoors”, col. 2, lines 45-47. 
Regarding the limitation reciting the protrusions comprising longitudinal ribs having a 2 to 40 mm width, Peterson discloses  longitudinal ribs (16) having a 2 to 40 mm width (col. 3, lines 34-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Dohring in view of Della Pepa protrusions to comprise longitudinal ribs having a 2 to 40 mm width for uniform drainage.

Claim 21 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Della Pepa and Peterson and in further view of Knauseder (2008/0295438).   
Dohring in view of Della Pepa and either Hortrich, Funk, or Port and in further view of Peterson discloses a method for manufacturing a floor panel according to claim 2, comprising the following steps:
•    providing the carrier plate with the front and rear faces;
•    applying of coupling means (tongue and groove) in the form of groove and tongue elements on sides of the carrier plate;
•    providing the decor and/or protective layer on the front face of the carrier plate.
Dohring in view of Della Pepa does not disclose in a further step, on the rear face, the melt adhesive protrusions are applied and thereafter are cured in order to form drainage ribs. Schroer discloses protrusions are ribs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Dohring in view of Della Pepa protrusions ribs for additional surface area for strength and stability. Regarding the ribs being cured melt adhesive, Knausder discloses ribs (bead) being cured (solidified) melt adhesive (paragraphs 10 and 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Dohring-taught silicone self-adhesive protrusions 4 for the Knausder melt self-adhesive protrusions for better adhesion. 

Claim 22 – is rejected under 35 U.S.C. 103 as being unpatentable over Dohring in view of Della Pepa and Peterson and further in view of either Hortrich (10,350,980), Funk (9,663,229), or Port (9,551,509). 
Della Pepa discloses the adhesive based on silicone not polyurethane (“The nubs 4, if composed of silicone, can be simply applied to the backing, since silicone is self-adhesive and will adhere to the backing”, col. 7, line 26, Fig. 10). Hortrich (“It is advantageously provided that the at least one polymer layer or polymer bead is made of a polyurethane and/or of a silicone. The at least one polymer layer effectively protects the glass pane from the transmission of vibrations and from pressure concentrations, such as would arise in the case of direct bearing on a metallic holding part”, col. 1, line 48-53), Funk (“the anti-slip strip 14 may comprise silicone, including the embodiment illustrated in FIGS. 1-5, urethane, polyurethane, rubber foams, or various rubber-like materials, or the like”, col. 5, lines 60-64), and Port (“The structural adhesive 82 used in this invention to bond strips to roofs, strips to strips etc. is preferably two-component polyurethane or silicone”, col. 21, lines 28-33) all disclose that silicone and polyurethane adhesive/sealant are interchangeable. In other words, in Della Peppa “the nubs 4, if composed of silicone, can be simply applied to the backing, since silicone is self-adhesive and will adhere to the backing”, and in the present invention “suitable thick melt adhesive strips or points are applied on the rear face. After curing, respectively cooling, these adhesive strips form the inventive drainage protrusions”, page 3. As such, the method of making the protrusions and the protrusions resulting are identical in both Della Peppa and the present invention. The only difference being the final material they are made of. The teaching references show that strips of what is essentially an adhesive/sealant material (that can later be cured and used like in Della Peppa or the present invention) can be made of either material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive based on polyurethane instead of silicone for strength.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the 35 USC §112(b) claim 5 rejection, it is not understood how “the drainage protrusions may include both point form protrusions and longitudinal ribs”. 
Regarding the argument “Melt” adhesive is not a product-by-process limitation, Examiner does not deny that “a melt adhesive is a structural feature that should not be interpreted as encompassing other adhesive products”. However, if there is a significant, patentable structural difference between the Dohring adhesive and a melt adhesive, Applicant has not shown such. Also, it is unclear how adhesive temperature tolerance is particularly relevant to the subject invention. Regarding the related argument that “silicone cannot be considered to be a melt adhesive” because it “is structurally different from the claimed melt adhesive in that silicone does not melt and is able to withstand very high temperatures”, applicants argument is confusing being silicone is a genus of the species adhesive, while all adhesives melt at some temperature. 
Regarding the argument that “Della Pepa does not disclose a melt adhesive or longitudinal ribs”, “melt” adhesive is a product by process limitation and it is teaching reference Peterson that discloses longitudinal ribs. 
Regarding the argument that “Peterson does not disclose adhered ribs” because the person having ordinary skill would not modify Dohring and Della Pepa based on the disclosure of Peterson since Peterson discloses different protrusions structures (ribs interspaced by channels) than in Dohring and Della Pepa, the Peterson ribs not attached to a panel, “foam panels 14” are panels. The fact that “the channels are created while extruding a foam panel or by cutting panels after they have been formed” is irrelevant, as Peterson teaches the longitudinal rib shape. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRENT W HERRING/Primary Examiner, Art Unit 3633